                                           Case 1:20-cv-02864-RMI Document 18 Filed 05/18/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     RACHANA DUONG, et al.,                                Case No. 20-cv-02864-RMI
                                   9                     Plaintiffs,
                                                                                               ORDER ON RESPONDENTS’ MOTION
                                  10              v.                                           FOR STAY; AND DIRECTIONS TO
                                                                                               THE PARTIES
                                  11     DAVID JENNINGS, et al.,
                                                                                               Re: Dkt. No. 14
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Now pending before the court is a Petition for Writ of Habeas Corpus filed by two

                                  15   individual petitioners, Rachana Duong and Kethikoun Keo, both of whom are refugees from

                                  16   Cambodia that are currently being held at the Yuba County Jail (“YCJ”) by United States

                                  17   Immigration and Customs Enforcement (“ICE”). See generally Pet. (dkt. 1). Additionally, while

                                  18   Petitioners have filed a Motion for Temporary Restraining Order (dkt. 3), seeking immediate

                                  19   release from immigration custody, Respondents have filed a Motion to Stay (dkt. 14) this case, in

                                  20   light of the duplicative case doctrine, such that Petitioners can seek the relief sought here in the

                                  21   currently-pending class action case styled as Angel de Jesus Zepeda-Rivas v. David Jennings et

                                  22   al., Case No. 3:20-cv-02731-VC. Petitioners oppose the issuance of a stay. See Pets.’ Reply Br.

                                  23   (dkt. 15) at 13-19). Following a referral for the purpose of determining the relationship between

                                  24   this case and the class action (dkt. 16), the Honorable Vince Chhabria entered an order stating that

                                  25   “[t]he Court’s current view is that an individual case should be deemed related to this class action

                                  26   if it includes nothing that falls outside the scope of this class action – that is, if the sole claim for

                                  27   relief in the individual case involves allegedly unconstitutional conditions of confinement relating

                                  28   to Covid-19 at Mesa Verde or Yuba County Jail.” See Order Regarding Related Cases (dkt. 176)
                                           Case 1:20-cv-02864-RMI Document 18 Filed 05/18/20 Page 2 of 4




                                   1   (filed in Case No. 3:20-cv-02731-VC) at 1.

                                   2          Petitioners here allege essentially the same claim – that is, that they suffer from chronic

                                   3   preexisting medical conditions that substantially increase the likelihood of severe complications

                                   4   from COVID-19 and that because of the cramped conditions and communal facilities at the YCJ,

                                   5   it is effectively impossible for them to protect themselves against COVID-19 infection while

                                   6   incarcerated there. Id. at 2. Petitioner Duong, who has been diagnosed with asthma (among other

                                   7   conditions), is currently in removal proceedings and has been in ICE detention at YCJ since

                                   8   March 17, 2020. Id. at 5-6. Petitioner Keo, who has been diagnosed with congestive heart failure

                                   9   and high blood pressure, has been detained at YCJ since December of 2019, following the

                                  10   issuance of a final order of removal. Id. at 6; see also Pets.’ Opp. (dkt. 150) (filed in Case No.

                                  11   3:20-cv-02731-VC) at 4. The essence of Petitioners’ single claim in the habeas petition is that, as

                                  12   civil detainees, their substantive due process rights are violated by the combination of their
Northern District of California
 United States District Court




                                  13   preexisting medical conditions and the impossibility of protecting themselves from COVID-19

                                  14   infection at the YCJ. See Pet. (dkt. 1) at 16.

                                  15          Petitioners oppose the entry of a stay in this case and maintain that this case is

                                  16   distinguishable from Zepeda-Rivas “because Petitioners [here] seek individual relief based on a

                                  17   factual record replete with evidence of their individual circumstances, while Zepeda-Rivas seeks

                                  18   systemic reform whose impact on Petitioners is uncertain.” Pets.’ Reply Br. (dkt. 15) at 13. In

                                  19   short, Petitioners submit that Respondents bear the burden of demonstrating that convenience and

                                  20   judicial economy would result from consolidation. Id. The court finds Petitioners’ attempts to

                                  21   draw distinctions between the relief currently sought in this case, and the relief being granted to

                                  22   class members in Zepeda-Rivas to be unpersuasive. See Standard for Considering Bail Requests

                                  23   (dkt. 90) (filed in Case No. 3:20-cv-02731-VC) at 1 (describing the individualized determination

                                  24   for suitability for immediate release on bail based on a number of factors including the risk posed

                                  25   to an individual detainee by current conditions at the detention facility); see also Order Granting

                                  26   TRO (dkt. 53) (Zepeda-Rivas); see also Draft Short Form Bail Appliction (dkt. 65) (Zepeda-Rivas)

                                  27   (considering, among other things, the “[m]edical condition(s) that put detainee at risk”). Another

                                  28   ground for opposing a finding that this case is related to Zepeda-Rivas, urged by Petitioner Keo, is
                                                                                          2
                                           Case 1:20-cv-02864-RMI Document 18 Filed 05/18/20 Page 3 of 4




                                   1   the possibility that at some point in the future Petitioner Keo “may challenge his [continued]

                                   2   detention on the additional ground that it [has become] indefinite” (see Pets.’ Opp. (dkt. 150)

                                   3   (filed in Case No. 3:20-cv-02731-VC) at 4), however, the Petition at bar (dkt. 1) currently includes

                                   4   no such claim, and if Petitioner Keo manages to secure release from custody by way of bail

                                   5   through Zepeda-Rivas, then any potential claim that complains of indefinite detention would be

                                   6   moot before it is even viable in light of having secured release on bail. However, at the moment,

                                   7   Petitioner Keo concedes that under Zadvydas v. Davis, 533 U.S. 678 (2001), a period of post-

                                   8   removal-order detention of up to 6 months is presumptively reasonable, and that a 6-month period

                                   9   of time has not yet expired since the commencement of Petitioner Keo’s detention by ICE.1 See

                                  10   Pets.’ Opp. (dkt. 150) (filed in Case No. 3:20-cv-02731-VC) at 4 (expressing doubt about “ICE’s

                                  11   current ability to repatriate individuals to Cambodia.”). In any event, ICE’s purported inability to

                                  12   repatriate individuals to Cambodia is called into question by the fact that, in January of 2020, ICE
Northern District of California
 United States District Court




                                  13   did in fact deport 25 refugees back to Cambodia.2

                                  14           Thus, it is hereby ORDERED that this matter is STAYED pending further action relating

                                  15   to these Petitioners in the Zepeda-Rivas case. Promptly after the issuance of a final release

                                  16   determination concerning these Petitioners in the Zepeda-Rivas case, counsel for the Parties shall

                                  17   inform the court of that determination and shall make any further filings or requests that may be

                                  18   appropriate under the circumstances. Petitioners’ counsel are hereby ORDERED to communicate

                                  19

                                  20   1
                                         See id. at 701 (“Consequently, for the sake of uniform administration in the federal courts, we recognize
                                  21   that period. After this 6-month period, once the alien provides good reason to believe that there is no
                                       significant likelihood of removal in the reasonably foreseeable future, the Government must respond with
                                  22   evidence sufficient to rebut that showing. And for detention to remain reasonable, as the period of prior
                                       post-removal confinement grows, what counts as the ‘reasonably foreseeable future’ conversely would
                                  23   have to shrink. This 6-month presumption, of course, does not mean that every alien not removed must be
                                       released after six months. To the contrary, an alien may be held in confinement until it has been determined
                                  24   that there is no significant likelihood of removal in the reasonably foreseeable future.”).
                                       2
                                  25     See Yam, Kimmy, ICE deported 25 Cambodian immigrants, most of whom arrived in the U.S. as
                                       refugees, https://www.nbcnews.com/news/asian-america/ice-deported-25-cambodian-immigrants-
                                  26   most-whom-arrived-u-s-n1117906 (last checked 05/18/2020 at 2:19 p.m.) (“The backlash
                                       prompted Cambodia to drastically cut back on deportations, and in August 2017, the country
                                  27   halted issuing travel documents for deportation. However[,] when the Trump administration
                                       slapped visa sanctions on the country, barring high-ranking Cambodian officials and their families
                                  28   from traveling to the U.S., Cambodia responded by issuing roughly 50 travel documents by the
                                       end of the year.”).
                                                                                        3
                                           Case 1:20-cv-02864-RMI Document 18 Filed 05/18/20 Page 4 of 4




                                   1   and coordinate with counsel of record in the Zepeda-Rivas case such as to promptly prepare and

                                   2   present Petitioners’ bail applications in that case.

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 18, 2020

                                   5

                                   6
                                                                                                 ROBERT M. ILLMAN
                                   7                                                             United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          4
